Houston Headquarters 1330 Post Oak Blvd, Suite 2250, Houston, TX 77056 Tel: 713-797-2940 Fax: 713-797-2990 April 4, 2013 VIA EDGAR CORRESPONDENCE Mr. Brad Skinner Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Re:CAMAC Energy, Inc. Form 10-K for Fiscal Year Ended December 31, 2011 Filed March 15, 2012 Definitive Proxy Statement on Schedule 14A Filed April 30, 2012 Dear Mr. Skinner: We have received your letter dated April 3, 2013 (the “Comment Letter”), addressed to Dr. Kase Lukman Lawal, Chief Executive Officer of CAMAC Energy, Inc. (the “Company”), pursuant to which you provided comments from the staff (the “Staff”) of the United States Securities and Exchange Commission (“SEC”) pertaining to our Annual Report on Form 10-K for the fiscal year ended December 31, 2011 (File No. 1-34525) filed with the SEC on March 15, 2012 (“Form 10-K”) and our Definitive Proxy Statement on Schedule 14A (File No. 1-34525) filed with the SEC on April 30, 2012 (the “Proxy Statement”). We have set forth below the responses of the Company to the Staff’s comments dated April 3, 2013.For your convenience, the comments contained in your Comment Letter are set forth below verbatim in italicized text. Form 10-Kfor Fiscal Year Ended December31, 2011 Financial Statements Note3:Significant AccountingPolicies, page66 Impairment ofLong-Lived Assets, page67 1. Please describe for us the methodology, data and analysis used to determine the year end 2012 and 2011 estimated quantities of proved, probable and possible reserves and the risk factors of 81% and 53% and 45% and 28%, respectively, related to probable and possiblereserves for each year end. Response: The methodologies used to determine the proved, probable and possible reserves for year-end 2011 and 2012 were different.For 2011, the previous independent reserves evaluator had used a combination of methodologies, consisting of DCA type curve, application of reservoir simulation and volumetric approach (recovery factors) (see Exhibit A). However in 2012, the new independent reserves evaluator used only DCA type curve approach for the reserves evaluation. A set of type curves were generated from an existing producing well to create 1P, 2P and 3P profiles (see Exhibit B). These type curves were applied to both an existing and planned wells. 1 The T1A reservoir has both the Central (east and west fault blocks) and the West culminations. Oyo-5 is producing from the western fault block of the central culmination while the only other producing well, Oyo-6 is completed on the western culmination. Both wells are producing from T1A reservoir. In the Central culmination, a minor fault separates the reservoir into east and west fault block (see Exhibit C). In the T1B reservoir, six meters of oil were penetrated in Oyo-1 well, but PVT data indicate the reservoir to be under-saturated. Year-end 2011 and 2012 risk factors varied as a result of the change in reserve evaluation methodology. The approach taken in assessing the risk factors was to identify the type of risks associated with each evaluation method.In doing this, a team of geoscientists and engineers were assembled in risking sessions to estimate the appropriate risks factors for both 2011 and 2012 reserves estimates. Year end 2012 risk factors of 81% for Probable reserves and 53% for Possible reserves were derived using two risk elements: risk associated with the in-place volume calculation and risk associated with achieving the expected production well performance.The in-place volume risk relates to uncertainty in rock and fluid parameters while the well performance risk relates principally to the ability of future wells to achieve the expected production performance.In the Possible category, as there are no penetrations east of the fault, the in-place volume risk is deemed to be much higher. Details of these risk factors as estimated are presented in Exhibit D. For year-end 2011, due to the different methodology used by the reserves estimator, five risk elements were considered for Probable and Possible reserves. These are, risk associated with expected well performance, risk associated with in-place volume calculation, risk associated with reservoir simulation results, risk associated with finding estimated T1B volumes, and risk associated with the recovery factors applied in the 3P case. Three risk elements were used for the Probable (P2) category: well performance risk, reservoir simulation results risk, finding estimated T1B volumes risk. The following three risk elements were used for the Possible (P3) category: finding estimated T1B volumes risk, in-place volume calculation, and recovery factor risk. The calculation and resulting composite risk factors are presented in Exhibit E. 2. Pleaseprovideus areasonablydetailed summaryofthe cash flow recoverabilityanalyses related to theyear ended2012.Thesummaryshould clearlyindicate howestimated revenues havebeen determined and how variableand fixed costs havebeen taken into consideration. Response: The cash flow recoverability analysis for 2012 was derived from the Oyo Field economic model used by Gaffney Cline & Associates (“GCA”) to calculate its estimate of the Company’s Net Cash Flows from 3P (Proved + Probable + Possible) Reserves as of December 31, 2012 (see Exhibit F).The Company applied internally generated risk factors to the gross reserve volumes estimated by GCA as follows:100% to Gross Proved Reserves (1P), 81% to Gross Probable Reserves (P2), and 53% to Gross Possible Reserves (P3) (see Exhibit G).These risk factors reflect the Company’s internal technical analysis of the recoverability risk associated with each category of reserve volumes.The details of this risking analysis are explained in our response to the Staff’s comment 1 above. The Risked Gross 3P Reserve volumes are then flowed through GCA’s Oyo Field economic model to calculate the Risked 3P Reserve volumes net to the Company (see Exhibit H).The Risked 3P Reserve volumes net to the Company are used to calculate expected net cash flows using the same price, tax, net capital investment, and net operating expense assumptions as used in GCA’s calculation.The net capital investment and net operating expenses are not assumed to be a variable of reserve volumes due to the fixed nature of offshore oil and gas operating costs.The Company excluded resulting negative net cash flows from fiscal years 2023 and 2024 from its total net cash flows, under the assumption that it would discontinue operations rather than produce in those years.Negative net cash flows from fiscal year 2022 are included however, since those net cash flows include the Company’s share of abandonment costs which are assumed to be paid in the final year of producing operations. 3. Please tell us why the risk factors in your 2012 recoverability analysis have been revised upward, as compared to those used for 2011, representing greater certainty of attaining the estimated volumes. Response: The risk factors in the 2012 recoverability analysis have been revised upward to reflect the difference in the reserve evaluation methodology that was used in 2012 compared to 2011. The 2012 approach does represent a higher degree of certainty, and is supported by the 2013 production performance - since the beginning of 2013, the actual monthly production performance have exceeded the 2P type curve predicted production (see Exhibit I). 2 4. Please tell us why the risk factors of 45% for probable and 28% for possible are more appropriate than the 50% and 10% factors used in your prior recoverability analysis for 2011. Response: The 45% for probable and 28% for possible are consistent with the more rigorous approach we adopted in 2012. 5. We note you state the independent reserves evaluator based the type curves for all the planned future wells on the decline curve from an existing well.Furthermore, you state that you believe the existing well on which the type curves were based is not representative of future wells because the well was damaged from the start due to operational issues. ● Please clarifyif thesubject declinetype curvewasthe basis of thereserve estimates as ofDecember 31,2011 orDecember31, 2012. Response: The decline type curve shown in Exhibit B was the basis of the reserves estimates for December 31, 2012 for both existing and planned new wells for all categories of reserves.The independent reserves evaluator used the actual performance from Oyo-5 to generate 1P, 2P and 3P type curves.A similar approach was used to generate type curves for Oyo-6.For December 31, 2011, a combination of methodologies, consisting of decline curve, simulation and volumetric approach was used.The methodology for each well used for 2011 and 2012 are set forth in Exhibit A. ● Please provide the technical data and analysis that supports that the subject well was damaged. Response: Well-5, on which the type curves were based, is completed horizontally and produces in the middle of a 40 meter oil column in a saturated reservoir.The initial solution GOR based on PVT analysis is 650 scf/bbl.This well started producing at about solution GOR and within a few days the producing GOR rapidly increased and far exceeded 10,000 scf/bbl.The high GOR is believed to be a result of poor cement bond at the 9 5/8” casing shoe, excessive initial production rate and aggressive bean up during well clean-up/production which resulted in gas cusping.The two charts in ExhibitJ show the increasing GOR from start of production (12/05/09) and the choke trends for Oyo-5. ● Pleasetell us whythesubject well’s performancewill not be representativeof futurewells andwhy. Response: In the planning for the future wells, actions will be taken to ensure that early breakthrough is prevented.Such measures include rotation of the casing prior to cementing, use of gas-block cement slurry and more gentle bean up, all of which were absent in Oyo-5. In addition, while Oyo-5 was produced at maximum rate in excess of 13,000 bopd, the new wells are planned to be produced at maximum 7,000 bopd.Well clean-up will also be based on less aggressive choke operation. In Connection with its response, CAMAC Energy Inc. acknowledges that: ● CAMAC Energy Inc. is responsible for the adequacy and accuracy of the disclosures in the filings; ● Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filings; and ● CAMAC Energy Inc. may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or comments regarding this letter, please contact the undersigned at Very truly yours CAMAC Energy Inc. By: /s/Earl W. McNiel Earl W. McNiel Senior Vice President & Chief Financial Officer 3 Exhibit A Year Reserves Category Reservoirs Fault Block Wells Methodology Remarks PDP T1A Central West Oyo-5H DCA Based on Oyo-5 DCA T1A West Oyo-6H DCA Based on Oyo-6 DCA PUD T1A Central West Oyo7V, 8V & 9H Simulation History matched for well-5 and generated production rates for the PUD wells Probable T1A Central West Oyo-5H, 7V, 8 V& 9H Simulation History matched for well-5 and made more slightly optimistic assumption for well initial rate T1B Central Oyo-7V & Oyo8V Estimation Using new wells in L1A central as analogue T1A West Oyo-6H DCA Based on Oyo-6 DCA Possible T1A Central West Oyo-5H, 7V, 8 V& 9H Volumetric Assumed 35% recovery for L1A Central and T1B reservoirs and 26% for the L1A west reservoir T1A Central East Oyo-10H, 11H & 12H T1B Central Oyo-7V & Oyo8V T1A West Oyo-6H PDP T1A Central West Oyo-5H DCA Based on Oyo-5 DCA T1A West Oyo-6H DCA Based on Oyo-6 DCA PUD T1A Central West Oyo7H, 8H & 9H DCA Used well-5 1P DCA type curve Probable T1A Central West Oyo 5H,7H, 8H & 9H DCA Used well-5 2P DCA type curve T1A West Oyo-6H DCA Based on Oyo-6 DCA Possible T1A Central West Oyo 5H,7H, 8H & 9H DCA Used well-5 3P DCA type curve T1A Central East Oyo-10H, 11H & 12H DCA Used well-5 3P DCA type curve T1A West Oyo-6H DCA Based on Oyo-6 DCA ***** H – horizontal well and V- Vertical Well 4 Exhibit B 5 Exhibit C 6 Exhibit D YE 2012 P2 and P3 Risk Factors P2 P3 (probable) (possible) 3.5 mmbo* 16.8 mmbo* Risk elements Risk Factors Comments 1. In -place volume P2 (0.95): risk factor accounts for uncertainty in rock and fluid input parameters P3 (0.72): volumes lie east of the fault where no wells have been drilled; - principal risk is geologic - geologic risking: seal 1, trap 1, charge 0.9, reservoir quality & presence 0.8 - carries higher in-place volume risk 2.Expected Well performance P2 (0.85) rationale/considerations: 1. Oyo -5 type well was sub-optimally completed and produced, hence performance of future wells should be better 2. Risked volume is small (3.5 mmbo) P3 (0.74) rationale: uncertainty in reservoir quality across the fault, hence performance Composite Risk Factor Assumes equal weighting of both risk elements Only TIA included in YE 2012 assessment (both TIA and TIB were included in 2011). 7 Exhibit E YE 2011 P2 and P3 Risk Factors Volume Split/well (Probable) (Possible) Well 5 n/a Well 6 n/a Well 7 n/a Well 8 n/a Well 9 n/a TOTAL 19.7 mmbo 41.4 mmbo Risk Factor Elements P2 P3 (Probable) (Possible) Comments 1. DCA n/a P2 DCA as in 2012 2. Confidence in simulation n/a 2. Confidence in T1B volumes Uncertainty in GRV relating to mapping uncertainty 3. STOOIP Volume n/a STOOIP risking: seal 1, trap 1, charge 0.9, reservoir quality & presence 0.8 4. Recovey Factor n/a Low probability that the simulated EUR/well (10 mmbo) will be achieved when compared with the Oyo-7 4.5 mmbo EUR expectation P2 Composite Risk Factor calculation Unrisked Volume Risked volume (mmbo) Risk (mmbo) T1Awells 5,6 T1Awells 7,8,9 T1Bwells 7 & 8 10 2 Total risked volume Total unrisked volume Composite Risk Factor (total risked volume/total unrisked volume) P3 Composite Risk Factor calculation Unrisked Volume Risked volume (mmbo) Risk (mmbo) T1Awells 10,11,12 29 T1Awells 5,6,7,8,9 T1Bwells 7 & 8 10 2 Total risked volume Total unrisked volume Recoveryrisk factor (total risked volume/total unrisked volume) STOOIP risk factor Composite Risk Factor 8 Exhibit F SUMMARY PROJECTION OF RESERVES AND REVENUE CAMAC ENERGY INC. INTEREST OYO FIELD, OIL MINING LEASE 120, OFFSHORE NIGERIA AS OF DECEMBER 31, 2012 PROVED (1P)RESERVES Net Net Oil Reserves Gross Capital Operating Net Cumulative PWAT Period Gross Net Revenue Taxes Investment Expense Cash Flow 10.0% Ending (MBBL) (MBBL) $(M) $(M) $(M) $(M) $(M) $(M) 12/31/2013 12/31/2014 - 2,117.1 12/31/2015 12/31/2016 12/31/2017 12/31/2018 12/31/2019 12/31/2020 12/31/2021 12/31/2022 12/31/2023 12/31/2024 Total PROBABLE UNDEVELOPED RESERVES (P2) Future Net Net Future Cumulative Oil Reserves Gross Capital Operating Net PW at Period Gross Net Revenue Taxes Costs Expense Revenue 10.0% Ending (MBBL) (MBBL) $(M) $(M) $(M) $(M) $(M) $(M) 12/31/2013 12/31/2014 -56.7 12/31/2015 -46.7 12/31/2016 -32.3 12/31/2017 -24.8 12/31/2018 -20.0 12/31/2019 -16.6 12/31/2020 -13.9 12/31/2021 -11.7 12/31/2022 12/31/2023 12/31/2024 Total -222.6 POSSIBLE UNDEVELOPED RESERVES (P3) Future Net Net Future Cumulative Oil Reserves Gross Capital Operating Net PW at Period Gross Net Revenue Taxes Costs Expense Revenue 10.0% Ending (MBBL) (MBBL) $(M) $(M) $(M) $(M) $(M) $(M) 12/31/2013 12/31/2014 -350.6 12/31/2015 -246.4 -383.1 - 7,927.1 - 3,295.8 12/31/2016 12/31/2017 12/31/2018 12/31/2019 12/31/2020 12/31/2021 12/31/2022 12/31/2023 12/31/2024 Total PRELIMINARY ESTIMATES BASED ON SEC PRICE AND COST PARAMETERS 9 Exhibit G KBbls Total PDP PUD Proved (1P) (a) (a) (a) (a) Probable Undeveloped (P2) (a) (a) Proved + Probable (2P) Possible Undeveloped (P3) Proved + Probable + Possible (3P) Total P2 P3 Total Risked P2 (81%) Risked P3 (53%) Total Risked 1P Delta to 1P 0 0 0 0 0 0 0 0 0 0 0 0 0 Risked 2P Delta to 2P ) Risked 3P Delta to 3P ) (a) Volumes excluded from GCA standalone 1P and P2 cases as expected net cash flows are negative beginning in 2021 and 2023, in the respective cases 10 Exhibit H AS OF DECEMBER31, 2012 PROPERTIES LOCATED IN OYO FIELD, NIGERIA CAMAC HOLDINGS, INC. INTEREST PROVED + PROBABLE + POSSIBLE (3P) RESERVES Net Net Oil Reserves Average Gross Capital Operating Net Cumulative PWAT Period Gross Net Oil Price Revenue Taxes Investment Expense Cash Flow 10.0% Ending (MBBL) (MBBL) ($/BBL) (M$) (M$) (M$) (M$) (M$) (M$) 12/31/2013 0 0 12/31/2014 12/31/2015 12/31/2016 12/31/2017 12/31/2018 0 12/31/2019 0 12/31/2020 0 12/31/2021 0 12/31/2022 12/31/2023 0 12/31/2024 0 0 -1,607 Total 2013-2024 Total 2013-2022 11 Exhibit I Predicted Average Field 1P Oil Rate (b/d) Predicted Average Field 2P Oil Rate (b/d) Predicted Average Field 3P Oil Rate (b/d) Actual Field Oil Rate (b/d) 1/1/2013 2/1/2013 3/1/2013 4/1/2013 To date 5/1/2013 6/1/2013 7/1/2013 8/1/2013 9/1/2013 10/1/2013 11/1/2013 12/1/2013 12 Exhibit J 13
